DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 7,259,978 B2), and further in view of Arimoto (US 6,442,078).
Regarding claim 1, Park teaches a semiconductor device comprising:
a MAT including a plurality of memory cells (Fig. 2B, Memory Cell Array SMCA);
(Fig. 2B, along a side of the memory array an array of sense amplifier SA, which comprises a plurality of sense amplifiers BLSA);
a plurality of first input/output lines arranged on the sense amplifier array, spaced apart from each other in a first direction and connected with the at least one sense amplifier through a switching element (the input/output lines coming out of the sense amplifier BLSA and considered the first input/output lines which are spaced apart from each other in the y-direction and connected to sense amplifier through IOG);
a plurality of column selection signal lines for transmitting a column selection signal to the switching element (column selection signal CL);
a plurality of second input/output lines connected to the first input/output lines through a contact and extended on the MAT in a second direction perpendicular to the first direction (Fig. 2B, global input/output lines extend in a second direction perpendicular to the first direction).
Park is silent in teaching row decoders and column decoders arranged alternately in the second direction at one side of the MAT.
Arimoto teaches row decoders and column decoders arranged alternately in the second direction at one side of the MAT (Fig. 1, Row Decoder RD and Column Decoder CD are alternately arranged in the second direction at a side of the memory array).
. 

 Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-4 and 6-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: a plurality of second input/output lines connected to the first input/output lines through a contact and extended on the MAT in a second direction perpendicular to the first direction, wherein the column selection signal lines comprise: at least one first column selection signal line extended on the sense amplifier array in the first direction; and at least one second column selection signal line different from the at least one first column selection signal line and extended on the sense amplifier array and the MAT in the second direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824